Case: 16-10412      Document: 00513765404         Page: 1    Date Filed: 11/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-10412                                   FILED
                                  Summary Calendar                         November 18, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CORY DEWAYNE DANIEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:15-CR-36-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Cory Dewayne Daniel pleaded guilty to escape from a halfway house. He
appeals his within-guidelines sentence of 21 months of imprisonment, arguing
that the district court failed to address his arguments for leniency and
therefore imposed a procedurally unreasonable sentence.
       Because Daniel did not object in the district court on the specific ground
raised on appeal, we review for plain error. See United States v. Mondragon-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10412     Document: 00513765404      Page: 2   Date Filed: 11/18/2016


                                  No. 16-10412

Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States v. Dunigan, 555 F.3d
501, 506 (5th Cir. 2009). To prevail under the plain error standard, Daniel
must show a forfeited error that is clear or obvious. See Puckett v. United
States, 556 U.S. 129, 135 (2009). He also must demonstrate that any error
affected his substantial rights. See id. If these requirements are met, we have
the discretion to correct the error, but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      Daniel acknowledges that our precedent requires plain error review, but
he raises for further review the contention that a specific objection is not
necessary where the district court’s error is a failure to address an argument
for a lesser sentence. We agree that we are bound by precedent and therefore
reject Daniel’s assertion that we should relax the plain error standard in view
of his arguments for leniency in the district court. See Mondragon-Santiago,
564 F.3d at 361. Further, our precedents permitting us to notice errors of
constitutional dimension more freely than less serious errors, see, e.g., United
States v. Lopez, 923 F.2d 47, 50 (5th Cir. 1991), are not implicated here.
      Where a district court “decides simply to apply the Guidelines to a
particular case, doing so will not necessarily require lengthy explanation.”
Rita v. United States, 551 U.S. 338, 356 (2007). “Where the defendant or
prosecutor presents nonfrivolous reasons for imposing a different sentence,
however, the judge will normally go further and explain why he has rejected
those arguments.” Id. at 357.
      Here, the district court cited the 18 U.S.C. § 3553(a) factors of
punishment and deterrence as reasons for its within-guidelines sentence. We
have held that such an explanation is sufficient.             See United States
v. Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008). In view of Rodriguez, the
sentence imposed by the district court in the instant case was not clearly or



                                        2
    Case: 16-10412     Document: 00513765404     Page: 3   Date Filed: 11/18/2016


                                  No. 16-10412

obviously procedurally unreasonable due to an inadequate explanation, and
therefore Daniel fails to establish plain error. See Puckett, 556 U.S. at 135.
Moreover, even assuming that the district court plainly or obviously erred by
failing to adequately explain its sentence, Daniel fails to point to anything in
the record demonstrating that additional explanation would have changed his
within-guidelines sentence, and accordingly he fails to make the requisite
showing of an effect on his substantial rights. See Mondragon-Santiago, 564
F.3d at 364.
      To the extent that Daniel contends that the district court’s imposition of
time limits on defense witnesses provides a special reason to believe that the
district court’s error in failing to address his arguments for leniency affected
his substantial rights, his argument lacks merit. We have “recognized that a
district court may impose reasonable time limits on the presentation of
evidence and the examination of witnesses.” United States v. Colomb, 419 F.3d
292, 299 (5th Cir. 2005). Although Daniel complains to us about the time
limits, he did not advise the district court of any material, non-cumulative
evidence he was prevented from presenting; his appellate brief is similarly
silent on this point. Under the circumstances of this case, we conclude that
the district court did not abuse its broad discretion to manage proceedings by
setting time limits on Daniel’s examination of witnesses, see id. at 300, and
neither the imposition of time limits nor anything else in the record suggests
that the district court’s error, if any, in failing to sufficiently explain its
sentence affected Daniel’s substantial rights. See Mondragon-Santiago, 564
F.3d at 365.
      Finally, Daniel’s assertion that we should reconsider out holdings
regarding the substantial rights prong of the plain error test in light of Molina-
Martinez v. United States, 136 S. Ct. 1338 (2016), is unavailing as it pertains



                                        3
    Case: 16-10412   Document: 00513765404     Page: 4   Date Filed: 11/18/2016


                                No. 16-10412

to this case. His reliance on Molina-Martinez here is misplaced because the
asserted error in the instant case is not an incorrectly determined guidelines
range, but rather an alleged failure to adequately explain a within-guidelines
sentence.
     AFFIRMED.




                                      4